Electronically Filed
                                                               Supreme Court
                                                               29445
                                                               11-AUG-2011
                                                               11:26 AM



                                 NO. 29445


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           STATE OF HAWAI'I, Petitioner/Plaintiff-Appellee


                                     vs.


           CEDRIC K. KIKUTA, Respondent/Defendant-Appellant



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (FC-CR. NO. 07-1-0056)


                           ORDER OF CORRECTION

                    (By:   Acoba, J., for the court1

                                                    )


            Upon review of the majority opinion filed herein on


June 8, 2011, it appears that the statute referred to on page 47,


line 1, is in error, therefore,


            IT IS HEREBY ORDERED that the statute referred to on


the first line of page 47 is corrected from HRS § 707-702(2) to


HRS § 707-712(2), so that the line reads as follows:


            759, 764 (2d Cir. 1981).)).       A plain reading of


            HRS § 707-712(2),





      1

            Considered by Recktenwald, C.J., Nakayama, Acoba, Duffy, and

Circuit Judge Wilson, assigned due to a vacancy.

The clerk of the court is directed to take all necessary steps to


notify the publishing agencies of this change. 


          DATED:   Honolulu, Hawai'i, August 11, 2011.

                                 FOR THE COURT:


                                 /s/ Simeon R. Acoba, Jr.


                                 Associate Justice